IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-36,711-05


IN RE ANTHONY S. HAUGHTON




ORDER TO APPEAR AND SHOW CAUSE FOR UNTIMELY FILED
DOCUMENTS IN APPLICANT ALBA'S CASE FROM CAUSE NO. 219-81215-91
IN THE 199TH JUDICIAL DISTRICT COURT
COLLIN COUNTY


Per Curiam.

O R D E R


	Applicant John Avalos Alba was set for execution on Tuesday, May 25, 2010. 
Counsel filed a subsequent application and motion to stay the execution on applicant's
behalf in the trial court at 5:37 p.m., May 24, 2010.  Pursuant to our Miscellaneous Rule
08-101 setting out the requirements and possible consequences of filing pleadings within
the forty-eight hours preceding an applicant's execution, counsel Anthony S. Haughton
filed with the untimely pleading an explanation for the untimely filing.  
	However, before we take any action pursuant to Miscellaneous Rule 08-101, we
want to hear from counsel in person.  Therefore, we order counsel to appear before this
Court at 9:00 a.m. on Wednesday, September 15, 2010, to offer further explanation and
address any questions propounded by the Court about the matter.
	It is further ordered by this Court that the Clerk of this Court shall issue Notice to
Appear and Show Cause commanding Anthony S. Haughton to appear and show cause, in
the manner and within the time specified in this order, why counsel should not be
sanctioned by this Court for failing to adequately justify the untimely filing.  A copy of
this Order shall accompany the Notice.
	IT IS SO ORDERED THIS THE 16th DAY OF JULY, 2010.

Do Not Publish









THE STATE OF TEXAS


NOTICE TO APPEAR AND SHOW CAUSE


TO:	Anthony S. Haughton;

GREETINGS:

 WHEREAS, the Court of Criminal Appeals on July 16, 2010, made and entered the
order to appear and show cause.  A correct and complete copy of the Order is attached to this
Notice and fully incorporated for all purposes.
	NOW, THEREFORE, Anthony S. Haughton is hereby commanded to appear and show
cause, in the manner and within the period specified in the Order of July 16, 2010, why counsel
should not be sanctioned by the Court of Criminal Appeals for failing to adequately justify the
untimely filing.
 WITNESS MY HAND and Seal of the Court of Criminal Appeals, at the City of Austin,
Texas, on this 16th  day of July , 2010.

						____________________________________

						LOUISE PEARSON, CLERK
						COURT OF CRIMINAL APPEALS
						STATE OF TEXAS

 









TO:	The Sheriff of any County or any Constable of any County, Texas Ranger,
Texas Highway Patrolman, or any Peace Officer within the State of Texas.

GREETINGS:

	YOU ARE HEREBY COMMANDED that you serve upon Anthony S. Haughton
of Harris County the accompanying ORDER TO APPEAR AND SHOW CAUSE 
issued from the Court of Criminal Appeals of the State of Texas on July 16, 2010.
 HEREIN FAIL NOT, but of this writ and notice made due return, under the
penalty prescribed by law, with your endorsement showing how you executed the
same.
 WITNESS MY HAND and Seal of the Court of Criminal Appeals of the State
of Texas affixed at the City of Austin, Texas, on this the 16th day of July,  2010.

						____________________________________
						LOUISE PEARSON, CLERK
						COURT OF CRIMINAL APPEALS
						STATE OF TEXAS
						P. O. BOX 12308, CAPITOL STATION
						AUSTIN, TX   78711




OFFICER'S RETURN

John Avalos Alba - WR-36,711-05


	Came to hand on this the ____ day of __________, 2010, at ______ o'clock,
___.M., and executed at HARRIS County, Texas, on the _____ day of __________,
2010, by delivering to Anthony S. Haughton, the original ORDER TO APPEAR AND
SHOW CAUSE which accompanied this writ.

	To certify which witness my hand officially.


						____________________________________
						(Signature)

						____________________________________
						(Print or type name)

						___________________________________
						(Title)

						of HARRIS County, Texas